DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on June 2, 2022 has been entered in the above-identified application. Claim 10 is amended. Claims 15, 18, 20-22, and 24-31 are canceled. Claims 1-14, 19, 23, and 32-35 are pending and under consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-14, 19, 23, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2017/030950 A1).  
Zhang et al. disclose copolymers (equivalent to the curable polymer of the claimed invention) that are photoactivatable and fouling-resistant, and more particularly copolymers that are capable of forming covalent bonds to surfaces to form a fouling-resistant coating.  The photoactivatable copolymers are designed for application to a substrate and for activation by light energy to form an anti-fouling layer (meeting the limitations of claims 19 and 20) by using hydrophilic moieties such as betaines and aryl ketone derivatives such as benzophenone. When light energy is applied to the copolymer, the aryl ketone derivative of the copolymer activates to form radical groups. The radical groups formed in the copolymer then react with functional groups on the substrate surface to covalently bond the copolymer to the surface. The photoactivation of the copolymer may be performed using visible light or ultraviolet light. The copolymer is formed using a photoactivatable monomer (equivalent to monomer C of the claimed invention and meeting the limitations of claim 2 and 3) that may be present in the copolymer in an amount of0.1% to 70% by weight based on the total weight of the copolymer, and particularly from 0.1 to 20% by weight % based on the total weight of the copolymer. The photoactivatable monomer may have an average molecular weight ranging from 5,000 to 200,000 Daltons and comprises an aryl ketone derivative and may include benzophenone (meeting the limitations of claim 11). The photoactivatable copolymer includes a hydrophilic monomer in addition to the photoactivatable monomer. The hydrophilic monomer is not limited and may include any polymer having a hydrophilic moiety. The hydrophilic monomer may be present in an amount of 30 to 99.9% by weight based on the total weight of the copolymer, and particularly ranging from 70-90% by weight based on the total weight of the copolymer. The hydrophilic monomer may have an average molecular weight ranging from 5,000 to 200,000 Daltons, particularly from 30,000 to 200,000 Daltons. The hydrophilic monomer may include at least one unsaturated group and examples include sulfobetaine methacrylate or carboxy betaine methacrylate monomers (equivalent to monomer B of the claimed invention). Zhang et al. further teach the use of co-monomers having one or more base acrylic monomeric units (equivalent to monomer A of the claimed invention). See Abstract and paragraphs 0069, 0072-0077, 0087, 0091, 0104, 0108-0112, 0119-0120, and 0166). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787